W. SHARP, Judge.
Threadgill has filed a petition for writ of habeas corpus in this court, seeking to compel the Department of Corrections to credit him with basic and earned gain time. He faded to allege that he sought an administrative remedy to receive the claimed gain time. We deny the petition.
A petition for writ of habeas corpus filed in the appellate court is not the proper remedy. Threadgill’s original conviction and sentence were rendered by the Circuit Court in Polk County, Florida. He should seek an administrative remedy first with the Department of Corrections. If that fails, he should seek redress in the circuit court where he is housed as a prisoner. See Mayberry v. State, 21 Fla. L. Weekly D607, — So.2d — [1996 WL 93690] (Fla. 2d DCA Mar. 6, 1996); Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Petition for Writ of Habeas Corpus DENIED.
GOSHORN and ANTOON, JJ., concur.